DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election/Restriction received on 18 January 2022. Claims 1-3 are currently pending. Of these, claim 3 has been withdrawn from further consideration as being drawn to a non-elected invention (see below).
Election/Restrictions
The applicant’s election of Invention I, Species A, claims 1-2 in the reply filed on 18 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
	The drawings received on 23 July 2020 are accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steger et al. (U.S. Patent 8,460,345).
as to claim 1) an implantable fixation device (28) comprising a longitudinal first portion (i.e. portion of 28 defining two left-most instances of 36, and 38 as best seen in Figure 2) including first apertures (40); and a second portion (i.e. portion of 28 defining two right-most instances of 36, and 38 as best seen in Figure 2) including second apertures (40), the second apertures being offset with respect to (i.e. via two middle-most instances of 38 as best seen in Figure 2) a longitudinal axis (i.e. axis extending through centers of two left-most instances of 40 as best seen in Figure 2) extending across of the first apertures, and wherein (as to claim 2) the first apertures or the second apertures are capable of receiving fasteners (44a, 44b, or 44c) (see Figures 1-6, and column 5, line 1 – column 8, line 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Grevious (U.S. Patent 8,425,572) discloses an implantable fixation device (see Figure 1)  comprising a first portion including apertures, and an offset second portion including apertures.
Gonzales-Hernandez (U.S. Patent 9,283,008) discloses an implantable fixation device (see Figure 1) comprising a first portion including apertures, and an offset second portion including apertures.
Steger et al. (U.S. Patent 7,052,499) disclose an implantable fixation device (see Figure 11b) comprising a first portion including apertures, and an offset second portion including apertures.
Astudillo Ley (U.S. Patent 5,139,498) discloses an implantable fixation device comprising a first portion including apertures, and an offset second portion including apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775